Per Curiam.
The named defendant appeals from a judgment in favor of the plaintiff following a trial to the court. The genesis of the case was a contract that required the defendants to build and convey a single-family house to the plaintiff. The sale did not take place and the trial court awarded the plaintiff $47,100 for breach of contract.
All of the issues raised by the named defendant on appeal concern the court’s factual findings. A review of the record discloses that the conclusions of the trial court were based on facts supported by the evidence and were legally and logically correct. The disputed issues of fact were within the sole province of the trial court to determine. This court cannot retry the case. Kimberly-Clark Corporation v. Dubno, 204 Conn. 137, 153, 527 A.2d 679 (1987).
The judgment is affirmed.